 



Exhibit 10.26

FP
FRANCISCO
PARTNERS

December 5, 2003

Mr. Carl Wilson
7818 Hidden Meadow Terrace
Potomac, MD 20854

Dear Carl:

     On behalf of the Board of Directors of GXS Holdings and GXS Corporation, I
am pleased to invite you to join as a member of both Boards. As a member of our
Boards, you will play an integral part in setting the strategic vision and
direction for the Company.

     Our Board meets together as a group, at least quarterly, with meetings
typically held for a full day at the Company’s headquarters in Gaithersburg, MD,
In addition, the Board or its Committees may hold special meetings at other
times during the year, either in person or telephonically, and they act by
written consent.

     As compensation for your services, you will receive $5,000.00 for each
board meeting you attend. You will also receive $1,000 for each committee
meeting you attend, $2,500 for each additional half-day of time that you spend
on GXS business matters, as well as reimbursement for reasonable expenses
incurred when we request your attendance on GXS matters away from the
Washington, D.C. metropolitan area. At this point, we are still deciding on what
committee(s) we would like you to participate. We will let you know this in the
near future. Meeting fees are paid whether the meeting is held in person or by
telephone. In addition, you will be granted 50,000 non-qualified stock options.
The terms and conditions of the grant are set forth in the attached option
agreement. Furthermore, as a Board member, Directors and Officers insurance has
been retained. A copy of the D&O insurance policy has been forwarded to you
separately. Finally, you will be required to sign an Indemnification Agreement,
a copy of which was separately forwarded to you.

     To accept a position on our Boards, please sign and date the letter and
return a copy to Bruce Hunter, the Company’s Senior Vice President & General
Counsel.

 



--------------------------------------------------------------------------------



 



     Carl, we are very excited about the opportunity for you to join the Board
and look forward to a beneficial relationship.

Regards,

Accepted this 9th day of December 2003

/s/ CARL WILSON

--------------------------------------------------------------------------------

Carl Wilson

 

Attachments
Cc:
  B. Hunter

  S. Francis

 